Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 17-20 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Guo et al (US 2018/0367286 A1) hereinafter as Guo, in view of Hart et al (US 2009/0012738 A1) hereinafter as Hart.
The applied reference (US 2018/0367286 A1, Guo) has a common assignee and Inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding Claims 1 and 17, Guo discloses  a wireless smart utility network (Wi-SUN) device participating in a Wi-SUN 2network for coexistence with a Wi-Fi HaLow network sharing frequency spectra 3between the networks (See ¶ abstract, 2, See Fig(s). 1A, the IEEE 802.11ah named Wi-Fi HaLow and the IEEE 802.15.4g named Wi-SUN, are commonly used standards among Internet of Things (IoT) and machine-to-machine (M2M) applications), comprising: 
 4a receiver to receive packets of neighbor Wi-SUN devices (See Fig(s). 1B, receivers 120 to receive packets of neighboring devices 110, 140 and 150);  
sa memory configured to store computer executable programs 6including a hybrid carrier-sense multiple access with collision avoidance 7(CSMA/CA) control program and Wi-SUN backoff control program (See ¶ 5, a memory storing a first program for performing an energy-detection (ED) clear channel assignment (CCA) control process; a processor, in connection with the detector and the memory, for executing the first program to determine if a transmission of a packet is permitted based on the detected energy level of the wireless signal according to the ED CCA control process).
Guo further discloses a backoff procedure (See Fig(s). 6A block 630, See ¶ 59-62, The 802.11ah backoff process is much faster than the 802.15.4g backoff process because the 802.11ah standard uses time parameters much shorter than time parameters of 802.15.4g standard.).
  Guo fails to disclose 8a processor configured to execute the hybrid CSMA/CA control 9program including instructions that cause the processor to perform steps of:  
10estimating a severity of Wi-Fi Halow interference based on one 11or combination of the severity metrics;  12selecting a CSMA/CA mode between predetermined 13CSMA/CA modes in response to the estimated severity.
Hart discloses 10estimating a severity of Wi-Fi Halow interference based on one 11or combination of the severity metrics (See ¶ abstract, computing an interference severity level for a plurality of interference sources detected at an access point; aggregating one or more of the computed interference severity levels relative to the access point…The interference severity level metrics may include an interference severity level at a given channel of an access point, See ¶ 8, See Fig(s). 3 block 306);  12selecting a CSMA/CA mode between predetermined 13CSMA/CA modes in response to the estimated severity (See ¶ 13, A wireless access point 50 See Fig(s). 1, may measure and collect interference data in different modes. For example, in a local mode, a wireless access point 50 may periodically monitor its active channel using a relatively small duty cycle. In a monitor mode, a wireless access point 50 may monitor all available operating channels.). CSMA/CA allows for  equal channel access within a wireless network to all types of traffic types and users and avoiding interference issues.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Hart within Guo, so as to enhance overall network performance by allowing equal channel access within a wireless network to all types of traffic types and users and avoiding interference issues.

Regarding Claim 2 and 18, Hart discloses  1wherein the Wi-Fi HaLow interference severity 2is estimated based on at least one of the severity estimation metrics, an Wi-Fi 3HaLow energy detection ratio (Reah), a channel access failure rate caused by Wi-Fi 4HaLow (R.af1), a channel occupancy probability by Wi-Fi HaLow (Ptxh) and a s collision probability caused by Wi-Fi HaLow (Pegh) (See ¶ 25, the WLAN management sewer 20 may compute a total severity  for a given access point due to all interference sources based on the equation outlined in para 25 and thus a ratio can easily be determined for the energy detection).  Reasons for combining same as Claim 1.
Regarding Claim 3 and 19, Hart discloses  1wherein the predetermined CSMA/CA modes 2are Mode-1 and Mode-2, wherein Mode-1 is a standard Wi-SUN CSMA/CA 3procedure and Mode-2 is an immediate channel access enabled CSMA/CA 4procedure (See ¶ 13, A wireless access point 50 See Fig(s). 1, may measure and collect interference data in different modes. For example, in a local mode, a wireless access point 50 may periodically monitor its active channel using a relatively small duty cycle. In a monitor mode, a wireless access point 50 may monitor all available operating channels.). Reasons for combining same as Claim 1.

1 Regarding Claim 4 and 20, Hart discloses  wherein the CSMA/CA mode switching selects 2Mode-1 when the estimated severity is a non-severe state, wherein the switching 3selects Mode-2 when the estimated severity is a severe state (See ¶ 13, A wireless access point 50 See Fig(s). 1, may measure and collect interference data in different modes. For example, in a local mode, a wireless access point 50 may periodically monitor its active channel using a relatively small duty cycle. In a monitor mode, a wireless access point 50 may monitor all available operating channels.). Reasons for combining same as Claim 1.


Allowable Subject Matter
Claims 5-16 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411